 TTIE MARLEY COMPANY107,truckc@rivers, and plant clerical employees, but excluding office clericalemployees, professional employees, guards, watchmen, and super-visors 6 as defined in the Act, constitute a unit appropriate for the pur-pose of collective bargaining within the meaning of Section 9 (b) ofthe Act.[Text of Direction of Election omitted from publication.]e As discussed above, we are also excluding as supervisors, J. B. O'Neal, T. J. Chapman,J. E. Williams. and J. E. Harris.The Marley CompanyandLaurence Moore and Kenneth DivanLocal 269,United Brotherhood of Carpenters and Joiners, AFL-CIO1andLaurence Moore and Kenneth DivanUnited Brotherhood of Carpenters and Joiners of America, AFL-CIOandLaurence Moore and Kenneth Divan.Cases Was. 13-CA-1827,13-CB 352, and 13-CB-381. January 29,1957DECISION AND ORDEROn June 10, 1955, Trial Examiner Stephen S. Bean issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents, namely, The Marley Company, hereinafter calledthe Company, and Local 269, United Brotherhood of Carpenters andJoiners, AFL-CIO, hereinafter called the Local, had engaged in andWere engaging in certain unfair labor practices, and recommendingthat they cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.The Trial Examiner also found that Respondent Marley hadnot engaged in certain other alleged unfair labor practices, and thatRespondentUnited Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, hereinafter called the International, had notviolated the Act, as alleged in the complaint, and recommended thatthese allegations be dismissed.Thereafter, the General Counsel andRespondent Local filed exceptions to the Intermediate Report.TheGeneral Counsel also filed a brief in support of its exceptions andRespondent Marley was permitted to file a reply brief.2The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and the briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-a The AFL and CIO having merged subsequent to the hearing in this proceeding, we areamending the identification of the affiliation of the Unions accordingly.9 This reply brief was accepted by the Board on August 8, 1955.117 NLRB No. 28. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDmendations of the Trial Examiner with the following corrections,'additions, and modifications.The heart of this entire proceeding is the refusal by The MarleyCompany to hire,two employees, Moore and Divan, in September1954.Because the Company refused to hire them for the expressedreason that Local 269 had not cleared them for employment, andbecause the responsible agent of this Local Union refused to permitthem to start work at the Marley project, these two employees filedcharges against both Union and Company.Both the Internationaland its Local 269 are named Respondents.The Trial Examiner found, as the record clearly shows, that at thetime of these events, there was in effect an underlying written con-tract between the Company and the Respondent International, and afurther agreement for exclusive hiring between the Company andLocal 269.Because he believed that the underlying contract wasentirely lawful, the Trial Examiner eliminated it from his colisidera-tion of the case and recommended dismissal of the complaint as tothe International.He nevertheless concluded, on the basis of thelocal exclusive hiring agreement, that the Company and Local 269committed unfair labor practices in joining to cause discriminationin employment against Moore and Divan.In his exceptions, the General Counsel contends that the Interna-tional contract in fact establishes closed-shop conditions of employ-ment wherever The Marley Company operates and that therefore thecomplaint ought not be dismissed as against the International Union.For the reasons stated below, we find merit in this exception.There-fore,while we agree with the Trial Examiner's ultimate conclusionof violations of Section 8 (a) (3) and 8 (b) (2) of the Act by theRespondents, we deem it unnecessary to decide whether, absent theexistence of the closed-shop employment agreement, the record in thiscase would suffice to support the Trial Examiner's recommendations.On September 1, 1942, the International and The Marley Companyentered into a signed contract, still in effect, which provides as follows :We, the firm of The Marley Company AGREE to recognizethe jurisdiction claims of the United Brotherhood of Carpentersand Joiners of America, to work the hours, pay the wages andabide by the rules and regulations established or agreed upon bythe United Brotherhood of Carpenters and Joiners of Americaof the locality in which any work of our company is being done,and employ members of the United Brotherhood of Carpentersand Joiners.The only other provisions contained in this single-page contract are(1) that hours, wages, and other conditions of employment shouldWe note and correct the following inadvertent omission in the Intermediate Report :The record shows that Respondent Company maintains its warehouse in Kansas City,Kansas. THE MARLEY COMPANY109never be different that those "enforced on all local firms," and (2)that there would be no strikes.4By its express terms, this agreement binds the Company to employmembers of the Carpenters International and to adhere, in any ofits operations wherever undertaken, to the "rules and regulations" ofthe locals of the International.More precisely, it makes the rulesand regulations established by the local of any particular area deter-minative of working conditions.The fact that the working rulesof Local 269 were thus incorporated into the contract by reference,makes them no less a part of the contract than if they had beenphysically embodied in the document itself.'Whether or not thiscontract-,makes employment conditional upon union adherence beyondthe limitations set up out in the proviso to Section 8 (a) (3) of thestatute, turns therefore upon the provisions of these explicit workingrules.We believe that the Trial Examiner erroneously concluded thatthey do not make outright membership in the uniona sine qua nonof initial hiring.In pertinent part, the working rules of Local 269 provide :... All foremen on the work must carry a card in the U. B....No member of 269 [Respondent Local] shall work for any con-tractor or owner who employs on his work in any locality non-union carpenters. . . . Any contractor to be considered fair tothe Union must employ at least one Journeyman Carpenter mem-ber of the United Brotherhood of Carpenters and Joiners ofAmerica on jobs of four hours or more. . . . Any contractor,to, be recognized as a union contractor, must employ at leastone union carpenter on all jobs. . . . Any contractor may takean apprentice on trial for two weeks, providing the applicantholds a permit from the Union or Business Agent, and if aftersuch trials, conditions are satisfactory, he shall be required tomake application to become a member. . . . All men employedto do any work in Article 4 [cabinet work, bench work, assemblywork, lay out work, machine work, saw filing, knife grinding,auto trick, mill trucky, maintenance of machine work, build-ing and tending dry kiln] shall be members of Local No. 269,U. B. of C & J of A. . . . Duties of shop steward [of millmen]will be to see that the agreement is carried out by both parties;having charge of the union label and be responsible for the useof same.... All Mill, Cabinet or Fixture work installed or4 Section 102 of the Act does not preserve the validity of the 1942 agreement.All thecontract calls for is recognition of the Union and adherence to rules and regulations to beestablished later unilaterally.The agreement contains no substantive terms as to wages,hours, and other conditions of employment.Congress did not intend to accord the im-munity of Section 102 to a contract such as this, and certainly not in perpetuity.Consoli-dated Western Steel Corporation, et al.,108 NLRB 1041, at 1043.5 Philadelphia Iron Works, Inc.,103 NLRB 598. 110DECISIONSOF NATIONALLABOR RELATIONS BOARDerected in the jurisdiction of Local Union No. 269 shall bearthe Label of the UnitedBrotherhood of Carpenters and Joinersof America or come from mill where No. 269 holds jurisdiction.The Board has already deemed working rules,orally establishedas conditions of employment as outlawedby the statute,even thoughthey reveal fewer limitations on the freedom of hiring than thoseset out above.InCarpenters LocalUnionNo. 1028,United Brother-hood of Carpenters,Joiners of America, etc.,"it appeared only thatthe unionbylaws provided that (1) no carpenter shall work on prem-iseswhere nonunion carpenters are employed;(2) there shall be aforeman possessing a union working card on jobs where three or morecarpenters are employed;and (3)a foreman who permits other thanmembers of the union to do carpenter work shall be disbarred fromhis job as foreman,As the Boardfound the existence of a closedshop in that case,despite its more limited working rules prohibitions,we can do no less here.We find,therefore,,that in carrying out itscontract at Oakwood,Illinois,in 1954, the Company operated undera closed-shop contract with the Respondent International,and thatthereby it violated Section 8(a) (3) and (1) and the Respondent In-ternational violated Section 8 (b) (2) and 8(b) (1) (A) of thestatute,as alleged in the complaint.As to this aspect of the case,the Respondent International defendsprimarily on the groundthat therecord contains no direct evidenceof enforcement of its closed-shop contract.It is not disputed, how-ever,that the agreement is and has continuously been in existence. Itis also a fact, on this record,that in keeping with the requirements ofthat contract, every carpenter at work on the Company's Oakwoodproject was a member ofthe Union.7Nor does it appear in this recordthat anyof the parties engaged in any conduct inconsistent with theagreed upon closed-shop conditions.On the contrary,as will appearbelow,their dealing at the Oakwood project effectively implementedthe basic contract's scheme of surrendering to theUnion theright todetermine all conditions of employment,including hiring.III anyevent,the Board,withcourt approval,has consistently held that main-tenance of an unlawful contract,apart from its enforcement isviolativeof the Act.8e 111 NLRB 1025, enforced 232 F.2d 454(C. A. 10).'The local affiliation of several carpenters does not appear in the record.However,although the constitution of the International Brotherhood,received in evidence,does notclearly reveal the existence of membership in the International independently of member-ship in any of its locals,itdoes show that membership In any of its locals or districtcouncils is tantamount to International membership.8N. L. R. B. v. F. if. McGraw andCo., 206 F. 2d 635,at 639(C.A. 6) ; Red StarExpress Lines of Auburn,Inc. v. N. L. R.B.,196 F. 2d 78,at 81(C. A.2) ; N.L. R. B. Y.Gaynor News Company, Inc.,197 F. 2d 719(C. A. 2) ; affirmed347 U.S. 17;Gottfried Bak-ingCo.,210 F. 2d 772(C. A. 2).See alsoN.L. R. B. V. Eichieay Corporation,etel., 230 F.2d 64(C. A. 6), In which theCourt of Appeals for the 6th Circuit reversed a Board finding based on the mere exist- THE MARLEY COMPANY111It was within the framework of this overall unlawful discrimina-tion and hiring that the Union caused the Company to refuse jobs toMoore and Divan in September 1954. As set out in detail in the Inter-lnediate Report, the Company arranged with local 269 that no car-penters would be permitted to work at the Oakwood project unlessacceptable to the Local.On this point the record leaves no room fordoubt.Construction Superintendent Bowen told Cowdin, superin-tendent of another company, when the latter tried to place some of hisextra carpenters, that he, Bowen, was hiring all men through Local269.Bowen also told Moore and Divan that they would have to obtainpermits from Business Agent Hirschberger of Local 269, before theycould work.Hirschberger in turn told the two applicants that theycould not go to work without permits, that they could not choose theirown jobs but Hirschberger would do it for them. In the end, whenMoore and Divan appealed once again to Superintendent Bowen forwork, the latter dispelled any remaining doubt as to where the hiringauthority lay when he said that the matter of their hire was up to theLocal.All this superimposed upon the express and written contractualobligation of the Company not to hire nonmembers of the Union.That a closed-shop contract so effectively implemented by outrightsurrender of the right to hire to the union itself is entirely and com-pletely unlawful hardly needs citation of authority."With the agree-ment and practice so clearly outlawed, it follows that any direct dis-crimination against single applicants for employment made pursuantto the very terms of the agreement, in each and every instance also con-stituted a separate and direct violation of the proscriptions of thestatute.10It would be unrealistic to say, as the Respondents apparently sug-gest, that the arrangements and the events at the Oakwood projectbore no relationship to the master agreement between the Companyand the Carpenters International. Such a view requires a finding thatdespite its overall contract, the International did not intend to haveit carried out when the Company in fact took on employees-the veryoperations which the contract by its terms was intended to govern.Conversely, it would also mean that the Local in turn ignored the con-ence of a closed-shop agreement.In reversing the Board,however, that court relied ex-pressly on the special fact that in that case"all of the conduct of both employer andunion has been, with strict circumspection,entirely in accord with the law."Clearly,therefore,the court's decision in that case was based entirely upon the particular circum-stances therein and did not intend to question the general principle, approved by thatsame court in theMcGrawcase, that the continued existence of an unlawful contractin and of itself violates the Act.Thus there is a very substantial distinction between theEachleaycase and the facts here.Instead of acting "with strict circumspection,entirelyin accord with the law,"The Marley Company and the Carpenters Union arranged in 1954for Local 269 to have full freedom and authority to put in effect the discriminatory hiringpractices established in the 1942 contractON. L R.B. v. F. H.McGraw and Company, supra;N. L. R. B.v.Eichleay Corpora-ltion,206 F.2d 799(C. A 3).10 EbascoServices Incorporated,107 NLRB 617. 112DECISIONSOF NATIONALLABOR RELATIONS BOARDtract made on its behalf by its parent body. Instead, the two agree-ments, one nationwide with the parent union, and the other areawidewith the Local, dovetailed so precisely as to reveal a single compre-hensive scheme for complete evasion of the statutory ban on all closedshops.We also reject, as did the Trial Examiner, the assertion that thiscase presents no more than a desire by The Marley Company to hireworkmen, and its search for them at the hall of Local 269, with thatLocal merely agreeing to furnish employees.Such a lawful inten-tion is hardly consistent with the Company's refusal to hire Moore andDivan directly at the project.Nor would this view explain the re-quirement for clearance by Local 269 before the Company would putany man to work. Indeed, the express closed-shop contract in effecthere makes totally inapposite any other decisions, either of this Boardor of the courts, involving other types of hiring arrangements, and inwhich the allegations of illegality rest on indirect or circumstantialproof.Accordingly, we find, as alleged in the complaint, that by maintain-ing and enforcing their unlawful employment agreement, includingthe exclusive hiring arrangement, the Respondent International andLocal 269 violated Section 8 (b) (2) and 8 (b) (1) (A) of the Actand the Respondent Company violated Section 8 (a) (3) and 8 (a)(1) of the Act; that by refusing to hire Moore and Divan, the Re-spondent Company violated Section 8 (a) (3) and 8 (a) (1) of theAct; and that by attempting to cause and causing the Company torefuse to hire Moore and Divan, Local 269 violated Section 8 (b) (2)and8 (b) (1) (A) of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :I.The Respondent, The Marley Company, Kansas City, Missouri,and its officers, agents, successors, and assigns, shall :(a)Cease and desist from :(1)Encouraging membership in Respondent United Brotherhoodof Carpenters and Joiners of America, AFL-CIO, and its Local 269by refusing to hire employees, unless they have obtained referral slipsfrom, or have been cleared or approved for employment by RespondentLocal 269, United Brotherhood of Carpenters ,and Joiners of America,AFL-CIO, or by discriminating against them in any other mannerin regard to their hire or tenure of employment or any term or condi-tion of employment, except to the extent permitted by Section 8 (a)(3) of the Act. THE MARLEY COMPANY113(2)Performing, enforcing, or giving effect to, at any of its projectswithin the jurisdiction of such Local 269, including its project atOakwood, Illinois, the closed-shop provisions of its current writtencollective-bargaining agreement with United Brotherhood of Car-penters and Joiners of America, AFL-CIO, and its current oral under-standing with Local 269 of said United Brotherhood, or entering intoor enforcing any extension, renewal, modification, or supplementthereof, or any superseding agreements with the said labor organiza-tions, containing union-security provisions, except as authorized bythe proviso to Section 8 (a) (3) of the Act.(3) In any like or related manner interfering with, restraining, orcoercing its employees or prospective employees in the exercise ofthe rights guaranteed in Section 7 of the Act, except to the extentthat such rights may be affected by an agreement permitted by Section8 (a) (3) of the Act.(b)Take the following affirmative action which the Board findswill effectuate the policies of the Act :(1)Jointly and severally with Respondent Local 269, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO, makeLaurence Moore and Kenneth Divan whole in the manner set forthin "The Remedy" section of the Intermediate Report.(2)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of back paydue and the rights of employment under the terms of the Order.(3)Post at its office in Kansas City, Missouri, and at all projectsnow being operated by it within the jurisdiction of Local 269, atwhich carpenters and millwrights are employed, copies of the noticeattached hereto marked "Appendix A." 11 Copies of said notice to befurnished by the Regional Director for the Thirteenth Region, shall,after being duly signed by the Respondent Company's representative,be posted by it immediately upon the receipt thereof, and conspicu-ously maintained by it for sixty (60) consecutive days thereafter inall places where notices to employees are customarily posted.Reason-able steps shall be taken by the Respondent Company to insure thatsaid notices are not altered, defaced, or covered by other material.(4)Notify the Regional Director for the Thirteenth Region, inwriting, within ten (10) days from the date of this Order, as to whatsteps the Respondent Company has taken to comply herewith.11 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."423784--57-vol. 117-9 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDH. The Respondent Local 269, United Brotherhood of Carpentersand Joiners of America, AFL-CIO, and its officers, representatives,agents and assigns shall:(a)Cease and desist from :(1)Causing or attempting to cause the Respondent, The MarleyCompany, its officers, agents, or assigns, or any other employer to,refuse to hire employees unless they have obtained referral slips from,or have been cleared by, it or to discriminate against them in any othermanner in regard to their hire or tenure of employment or any termor condition of employment, except to the extent permitted by Section$ (a) (3) of the Act.(2) In any like or related manner restraining or coercing employeesof The Marley Company, its successors or assigns, or of any otheremployer, in the exercise of the rights guaranteed in Section 7 ofthe Act, except to the extent that such rights may be affected by anagreement permitted by Section 8 (a) (3) of the Act.(b)Take the following affirmative action which the Board finds.will effectuate the policies of the Act :(1)Jointly and severally with Respondent, The Marley Company,,make Laurence Moore and Kenneth Divan whole in the manner setforth in "The Remedy" section of the Intermediate Report.(2)Post at its office in Danville, Illinois, and all locations wherenotices to members are customarily posted, copies of the notice attachedhereto marked "Appendix B." 12 Copies of said notice, to be furnishedby the Regional Director for the Thirteenth Region, shall, after beingduly signed by a representative of the Respondent Local, be posted byit immediately upon receipt thereof and conspicuously maintained byit for a period of sixty (60) consecutive days thereafter in all placeswhere notices to members are customarily displayed.Reasonablesteps shall be taken by Respondent Local to insure that said noticesare not altered, defaced, or covered by other material.(3)Notify the Regional Director for the Thirteenth Region inwriting, within ten (10) days from the date of this Order, as to whatsteps the Respondent Local has taken to comply herewith.III.Respondents, United Brotherhood of Carpenters and Joinersof America, AFL-CIO, and Local 269, United Brotherhood of Car-penters and Joiners of America, AFIr-CIO, their respective officers,representatives, and agents shall :(a)Cease and desist from :(1)Performing, enforcing, or giving effect to the closed-shop pro-visions of the current written collective-bargaining agreement betweentheUnited Brotherhood of Carpenters and Joiners of America,AFL-CIO, and The Marley Company, and the current oral hiringunderstanding between said Local 269 and The Marley Company,128ee footnote 11. THE MARLEY COMPANY115or entering into or enforcing any extension,renewal,modification orsupplement thereof or any superseding agreements containing union-security provisions,except as authorized by,the proviso to Section8 (a) (3) of the Act.(3) In any like or related manner restraining or coercing em-ployees of The Marley Company,its successors or assigns,or of anyother employer,in the exercise of the rights guaranteed in Section 7of the Act,except to the extent that such rights may be affected byan agreement permitted by Section 8 (a) (3) of the Act.(b)Take the following affirmative action whichthe Board findswill effectuate the policies of the Act :(1)Post at their business offices and all locations where notices tomembers are customarily posted, within the jurisdiction of said Local269, copies of the notice attached hereto marked"Appendix C." 13Copies of said notice, to be furnished by the Regional Director for theThirteenth Region, shall,after being duly signed by the respectiverepresentatives of the Respondent International and RespondentLocal 269, be posted by them immediately upon receipt thereof andconspicuously maintained by them for a period of sixty(60) consecu-tive days thereafter.Reasonable steps shall be taken to insure thatsaid notices are not altered,defaced, orcovered by other material.(2)Notify the Regional Director for the Thirteenth Region inwriting within ten (10)days from the date of this Order as to whatsteps the said Respondents International and Local 269 have takento comply herewith.MEMBER MURDOCK,dissenting :In this decision the majority finds that two employees,Moore andDivan,were unlawfully denied employment in September 1954,because of the existence of an alleged closed-shop agreementsigned bythe Employer and the International in September 1942.Absent thisagreement, the majority will not say whether or not the Local andthe Employer violated Section 8(b) (2) and 8 (a) (3), respectively,when the Employer's superintendent,Bowen, told Moore and Divanthat he would not hire them without a permit from the Local.Thereare, as I see it, two main questions posed by the majority's decision :(1)Is the 1942 contract an unlawful agreement unprotected bySection 102 of theAct? (2) WereMoore and Divan denied employ-ment pursuant to the terms of this contract?The majority answersboth of these questions in the affirmative.In view of the state of therecord and the serious consequences that flow from the majority'sanswer to the second question,I shall discuss this issue first.Neither the charge nor the complaint in this casealleges thatMoore and Divan were denied employment pursuant to the terms of'See footnote 11 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe 1942 contract between the International and the Employer.Paragraph 4 of the complaint alleges an unlawful closed-shop con-tract between these two partiesonly.Paragraphs 5 (a) and 6 (a) ofthe complaint allege "an unlawful agreement or arrangement"between the Employer and Respondent Localonlywhich requiredemployees seeking to do carpentry work to obtain a referral slip fromthe latter as a condition precedent to employment.Paragraphs 5 (b)and 6(b) of the complaint allege, respectively,that the Employerrefused to employ Moore and Divan,and the Localonlycaused suchrefusal, because of the failure of these employees to obtain referralslips from the Local.Paragraph 11 of the complaint reads asfollows :11.The acts of the Respondent Employer set forth in para-graphs 4 and 5, above,and each of them, constitute unfair laborpractices affecting commerce within the meaning of Section 8(a) (1) and(3) and Section 2 (6) and(7) of the Act;and theacts of the Respondent International set forth in paragraph 4,above, and each of them,and the acts of the Respondent Localset forth in paragraph 6, above, and each of them,constituteunfair labor practices affecting commerce within the meaning ofSection 8(b) (1) (A) and(2) and Section 2 (6) and(7) of theAct.This case was tried by the General Counsel and defended by theEmployer, the International,and the Local on the theory set forthabove in the complaint,to wit, that Moore and Divan were deniedemployment pursuant to an arrangement between the Employer andthe Localonly,without reference to the 1942 contract between theInternational and Employer,which was alleged as an entirely sepa-rate unfair labor practice affecting the latter Respondents only.TheTrial Examiner, following the issues as framedin the complaint andlitigated at the hearing,found that : (1) The 1942 contract was notunlawful;(2) the arrangement between the Employer and the Localonlywas unlawful;and (3)Moore and Divan were unlawfully deniedemployment pursuant to this latter arrangement.Thus, it is clear that the Respondents in this case were never onnoticethat theywould be required to defend themselves againstcharges that Moore and Divan were denied employment in September1954, because of a 12-year-old contract between the Internationl andthe Employer, the existence of which was unknown to the Local. Infinding that Moore and Divan were denied employment pursuant tothe 1942 contract rather than the arrangement between the Local andBowen, the majority, in my opinion,is proceeding contrary to well-established law and is denying the Respondents in this case theirconstitutional guarantee of due process.As the Courtof Appeals for THE MARLEY COMPANY117the Seventh Circuit has said inN. L. R. B. v. Bradley Wash f ountainCo., 192 F. 2d 1441149:Of course anyone charged with violation of the law is entitled toknow specifically what complaint he must meet and to have ahearing upon the issue presented, and, were what we have said inthis respect the only factual or legal question involved, we wouldnecessarily agree with respondent's position.There is a denialof procedural due process of law when the issues are not clearlydefined and the employer is not fully advised of them.Consoli-dated Edison Company of New York v. N. L. R. B.,305 U. S.197, 59 S. Ct. 206, 83 L. Ed. 126.The Board has recognized thenecessity of specific charges in its Statements of Procedure 12Fed. Reg. 5651; 13 Fed. Reg. 4871, wherein it is provided that thecomplaint shall state "the facts relating to the alleged violationsof law."The majority's findings based upon facts not alleged in the com-plaint orlitigated at the hearingis clearly an infringementof the mostelementary concepts of procedural justice.Of substantial, if notequal, importance is the majority's implicitreversalof the Trial Ex-aminer's credibility findings withregard tothe testimony of UnionRepresentative Hershberger and Superintendent Bowen.The formertestified that he did not know of the existence of the 1942 contractwhen in 1954 he agreed to supply Bowen with carpenters for the Oak-wood project.Bowen testified that his arrangement with Hersh-berger consisted of nothing more than an oral understanding thatthe latter would supply such workmen as needed.The testimony ofthesewitnesses is neither denied nor controverted on the record.Crediting and relying upon the uncontradicted testimony of these wit-nesses,the Trial Examiner found that the 1942 contract had nothingto do with the "real dispute in this case," i. e., the denial of employ-ment to Moore and Divan. This dispute, the Trial Examiner held,"arosenot from the maintenance and enforcement of the `employingmembers clause' contained in the contract with the InternationalUnion-which contract according to Hershberger he was unaware ofand which clause according to Bowen was never under considerationduring their dealings-but, as alleged in the portion of the complaintdealing with the Local, from an arrangement between the Local andthe Company requiring the obtaining of referral slips from the Localas a condition precedent to employment."The majority does not explicitly find that Hershberger and Bowenwere lying in their above testimony or that the Trial Examiner waswrong in crediting them.The necessary effect, however, of the ma-jority's reasoning and conclusion is to do just that. It would be "un-realistic," the majority finds, to say that there was no "relationship"between the 1942 contract and the arrangement in 1954 between Hersh- 118DECISIONSOF NATIONALLABOR RELATIONS BOARDberger and Bowen; the Local could not have "ignored the contractmade on its behalf by its parent body"; the 1942 contract and the 1954arrangement between the Employer and the Local reveals "a singlecomprehensive scheme for complete evasion of the statutory ban onall closed shops."Elsewhere the majority agrees with the Trial Ex-aminer's ultimate conclusions only because of the existence of the 1942contract and without passing on the legality of the arrangement be-tween Bowen and Hershberger upon which alone the Trial Examinerrelies in finding a violation. I must therefore interpret what themajority has done to mean that the testimony of both Heershbergerand Bowen is discredited. and the Trial Examiner's contrary findingsare reversed.This the majority does without reference to, or ap-plication of, the standards for reversing a Trial Examiner's credibilityfindings set forth inStandard Dry Wall Products, Inc.,91 NLRB544, 545.In what appears to be a curious contradiction to the majority's find-ing that the 1942 contract wastheessential element resulting in dis-crimination against Moore and Divan, the majority concludes thatonlyLocal 269 violated Section 8 (b) (2) by causing the Employerto deny employment to these employees. I must point out, however,that Local 269 was not a party to the 1942 contract and is therefore inthe anomalous position of remedying a wrong which the Internationalis found to have committed while the latter escapes entirely the neces-sary consequences of its own acts. If the majority believes that thisresult satisfies due process for all of the Respondents, then I submitthat the majority is again mistaken.Due process requires not onlythat the International but all parties to this proceeding be furnishedwith notice of, and an opportunity to litigate fully, all facts alleged toconstitute an unfair labor practice.The majority does not, as it cannot, specifically affirm the Trial Ex-aminer's finding that the oral arrangement between Hershbergerand Bowen providing for the referral of carpenters by the Local wasitself unlawful.It is now well established by both Board and courtdecisions that an employer may agree to hire employees only througha union hiring hall if the union's referral system is not discriminatoryin practice or efiect.14The record in this case shows that the Local'sreferral system was fair and eminently reasonable.Carpenters whohad been longest unemployed were referred first.15Moore and DivanitNational Union ofmarine Cooks and Stewards(Pacific American ShipownersAsso-ciation),90 NLRB 1099;Hunkin-Conkey Construction Company,95 NLRB 433;N. L. R. B.v. Swsnerton and Walberg Company,202 F. 2d 511(C. A. 9);N. L. R. B. v.F. H. McGrawand Company,206 F. 2d 635(C A.6) ; Eiehleay Corporation v. N. L. R. B.,206 F. 2d799 (C. A 3)'S' As the Court of Appeals for the Sixth Circuit has held inN. L.R. B. Y. Turner Con-struction Company,227 F. 2d 498,501 (C. A. 6),affirming my dissenting opinion in thatcase, 110 NLRB 1860, it is absurd to find a union violates Section 8 (b) (2) of the Actbecause it does not refer one employee who demands referral to a particular job ratherthan the employee who would normally be referred under a rotation system of referral. THE MARLEYCOMPANY119were both members of the Local in good standing.The dispute in thiscase arose when Hershberger referred two other union members foremployment at the Oakwood project because they had been out ofwork longer.Moore and Divan were referred to jobs some distancefurther from their homes.Thus, the real dispute in this case sofar as the Local is concerned involves nothing more than an intra-local squabble among union members for jobs closest to their homes.While the majority most carefully refrains from making any findingsexpressly in conflict with the court and Board decisions cited above,its strained interpretation of the impact of a 12-year-old pre-TaftHartley contract with the International on the informal arrangementbetween Hershberger and Bowen, the discrediting of the undeniedand credited testimony of these witnesses that the 1942 contract hadnothing to do with this arrangement, and the order that the Localbut'not the International must make Moore and Divan whole for lossof pay would seem to be an affirmance not_ merely of the Trial Ex-aminer's ultimate conclusions but of his finding, contrary to the de-cisions cited above, that the oral arrangement was itself unlawfuland the real cause for the denial of employment to Moore and Divanat-the Oakwood project.,Assuming the validity of every other contention of the majority,there is still no basis for finding that Moore and Divan were deniedemployment because the International or the Local or both were enforc-ing a closed-shop agreement.These employees were members of theLocal in good standing.Nothing in its working rules or regulationswould preclude their employment by the Employer. It is thereforeapparent that the Employer would not have been acting contrary tothe 1942 contract, even as interpreted by the majority, if Moore andDivan were hired in preference to employees referred by' the LocaleBut the Local'srotation plan,designed to assure fairness in treatmentof employees requesting referral to carpentry jobs, was not includedin its rules and regulations. It was, as the General Counsel necessarilyconcedes, pursuant to this rotation plan rather than a closed-shop con-tract that the Charging Parties did not get the jobs they wanted.Turning the facts around, the majority insists, regardless of the stateof the record and the General Counsel's concession, that Moore andDivan were denied employment because of a closed-shop contractunder which they were entirely eligible for employment.I pass now to the question whether the 1942 contract between theInternational and the Employer can be found unlawful under thisstatute.As the Trial Examiner found, the contract on its face pro-vides that the Employer will employ members of the International.There is no contention that this clause is itself unlawful.The con-tract also provides that wages, hours, and conditions of employmentshall be those prevailing in the area in which the contract may be 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperative.The majority finds further that the contract incorporatedby reference the rules, and regulations of Local 269 and sets forth atlength a number, but; not all, of the conditions of employment con-tained in such rules and regulations.Thus it is clear that this con-tract, as interpreted by the majority, is not merely a contract forrecognition and the employment of members of the International, butcontains detailed and extensive provisions relating to wages, hours,and conditions of employment for employees represented by the Inter-national and its various locals.The contract has never been renewedor extended.Section 102 of this Act provides as follows :SEC. 102. No' provision of this title shall be deemed to makean unfair labor practice any act which was performed prior tothe date of the enactment of this Act which did not constitute anunfair labor practice prior thereto, and the provisions of Section8 (a) (3) and Section 8 (b) (2) of the National Labor RelationsAct as amended by this title shall not make an unfair labor prac-tice the performance of any obligation under a collective-bargain-ing agreement entered into prior to the date of the enactment ofthis Act, or (in the case of an agreement for a period of not morethan one year) entered into on or after such date of enactment,but prior to the effective date of this title, if the performance ofsuch obligation; would not have constituted an unfair labor prac-tiee under Section 8 (3) of the National Labor Relations Actprior to the effective date of this title, unless such agreement wasrenewed or extended subsequent thereto.The majority takes the position that the 1942 contract is not pro-tected by the above;' section of the Act on the ground that the "agree-ment contains no substantive terms as to wages, hours, and other con--ditions of employment." The majority makes this finding while hold-ing at the same time and for purposes of finding this contract unlawfulthat the extensive substantive conditions of employment contained inthe Local's rules and regulations are "no less a part of the contractthan if they had been physically embodied in the document itself."Thus, the International is in the unfortunate position of finding thatits contract, lawful on its face, is unlawful because it incorporates byreference substantive terms and conditions of employment containedin the Local's rules and regulations.Conversely, however, the ma-jority holds that the contract is not protected by the specific guaranteeof Section 102 because it does not physically embody these substantiveterms of a normal collective-bargaining agreement. In my opinion,the contrary findings of the majority cancel each other out.Eitherthe contract is, as the Trial Examiner found, lawful and needs no pro-tection from Section 102 or it is a complete and effective instrumentof collective bargaining requiring adherence to detailed provisions THE MARLEY COMPANY121relating to hours, wages, and conditions of employment and comeswithin the definition of a "collective-bargaining agreement" withinthe meaning of this section of the Act.Consolidated Western SteelCorporation, etal., 108 NLRB 1041, 1043, upon which the majority re-lies, is obviously distinguishable.There the contract on its face pro-vided merely for recognition and a closed shop arrangement. It didnot contain, nor did the Board find that it incorporated by reference,substantive terms as to wages, hours, and other conditions ofemployment.Moreover, even apart from the provisions of Section 102, this con-tract would appear to afford no basis for finding an unfair laborpractice under a most recent decision of the Court of Appeals forthe Sixth Circuit,N. L. R. B. v. Eichleay Corp.,230 F. 2d 64 (C. A. 6).There a contract signed by the Eichleay Corporation and the Inter-national in 1952 contained, unlike the contract here, a closed-shopprovision on its face and had been executed at a time when such aprovision was unlawful under this Act.The contract reposed in thenational headquarters of the signatory parties.There, as here, noneof the officials of the company at the project or of the local unionwere aware of the existence of such a contract.There, as here, thedispute arose because an individual charged that he had been deniedemployment because he could not obtain clearance or referral fromthe local union.There, as here, the charge could not be sustainedwithout reliance upon the national contract.The Trial Examinerin that case recommended that the complaint be dismissed in itsentirety (110 NLRB 1295, 1299), holding that a referral system isnot discriminatoryper seabsent evidence of unlawful discriminationby the union.The Board (110 NLRB 1295) reversed the Trial Ex-aminer's finding that the existence of the contract was not unlawful,but did not, however, hold that the charging party had been deniedemployment pursuant to the terms of this contract on the ground thatitwould be "unrealistic" to believe witnesses credited by the TrialExaminer, citingStandard Dry Wall Products, Inc., supra.Enforce-ment of the Board's order was denied by the Court of Appeals for theSixth Circuit.The court held :The mere existence of a closed shop agreement executed inprior years, unknown to any of the officials of the unions or em-ployers in charge of employment, cannot be held to be an un-fair labor practice when, as in this case, all of the conduct of bothemployer and union has been, with strictest circumspection, en-tirely in accordance with the law.The majority attempts to distinguish the above case from the instantcase on the ground that here "The Marley Company and the Carpen-tersUnion arranged in 1954 for Local 269 to have full freedom and 122DECISIONSOF NATIONALLABOR RELATIONS BOARDauthority to put in effect the discriminatory hiring practices estab-lished in the 1942 contract."But the majority has specifically refusedto find that,absent the 1942 contract,the arrangement between Bowenand Hershberger was in any manner unlawful.There is, of course,not a scintilla of evidence,nor does the majority point to any, that TheMarleyCompany and the International made any arrangement of anykind in 1954 as to any practices of Local 269. The majority must as-sume what I find,that the oral arrangement between Bowen andHershberger was "entirely in accordance with the law."Otherwise,the majority would appear to be holding indirectly what it does nothold directly,that a nondiscriminatory referral system is, contrary toBoard and court decisions,unlawful.I am entirely satisfied that theEichZeaycase and theinstant case are indistinguishable and that themere existence of an ancient pre-Taft Hartley contract,lawful on itsface, is not an unfair labor practice.-For these reasons I dissent.MEMBER BEAN tookno part inthe consideration of the above Deci-sion and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT encourage membership in United Brotherhoodof Carpenters and Joiners of America, AFL-CIO, and its Local269, by refusing to hire employees, unless they have obtained re-ferral slips from, or have been cleared or approved for employmentby,Respondent Local 269, United Brotherhood of Carpentersand Joiners of America, AFL-CIO, or by discriminating againstthem in, any, other manner in regard to their hire or tenure ofemployment or any term or condition of employment, except tothe extent permitted by Section 8 (a) (3) of the Act.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees or prospective employees in theexercise of the rights guaranteed in Section 7 of the Act, exceptto the extent that such rights may be affected by an agreementpermitted by Section 8 (a) (3) of the Act.WE WILL NOT perform, enforce, or give effect to the closed-shopprovisions of our current written collective-bargaining agreementwith United Brotherhood of Carpenters and Joiners of America,AFL-CIO, and our current oral understanding with Local 269of said United Brotherhood of Carpenters and Joiners of Amer-ica,AFL-CIO, or enter into or enforce any extension, renewal,modification, or supplement thereof, or any superseding agree- THE MARLEY COMPANY123ments with the said labor organizations, containing union-securityprovisions, except as authorized by the proviso to Section 8 (a)(3) of the Act.WE WILL jointly and severally with Local 269, United Brother-hood of Carpenters and 'Joiners of America, AFL-CIO, makeLaurenceMooreand Kenneth Divan whole for any loss of moneythey may have suffered as a result of the discrimination againstthem.THE MARLEY COMPANY,Employer.Dated---------------- By--------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any othermaterial.APPENDIX BNOTICE TO ALL MEMBERS OF LOCAL 269, UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, we notify you, our members, that :WE WILL NOT cause or attempt to cause The Marley Company,its officers, agents, or assigns, or any other employer, to refuse tohire employees unless they have obtained referral slips from, orhave been cleared by, us, or to discriminate against them in anyother manner in regard to their hire or tenure of employment orany term or condition of employment, except to the extent per-mitted by Section 8 (a) (3) of the Act.WE WILL NOT in any like or related manner restrain or coerceemployees of The Marley Company, its successors or assigns, or ofany other employer, in the exercise of the rights guaranteed inSection 7 of the Act, except to the extent that such rights may beaffected by an, agreement permitted by Section 8 (a) (3) of theAct.WE WILL jointly and severally with The Marley Company makeLaurence Moore and Kenneth Divan whole for any loss of moneythey may have suffered as a result of the discrimination againstthem.LOCAL 269,UNITEDBROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date of posting,and must notbe altered, defaced, or covered by any othermaterial. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX CNOTICE TO ALL MEMBERS OF LOCAL 269, UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA, AFL-CIO, AND UNITEDBROTHERHOODOF CARPENTERS AND JOINERS OF AMERICA, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, we notify you, our members, that :WE WILL NOT perform, enforce, or give effect to the closed-shopprovisions of the current written collective-bargaining agreementbetween the United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, and The Marley Company, and the currentoral hiring understanding between said Local 269 and The MarleyCompany, or enter into or enforce any extension, renewal, modi-fication, or supplement thereof or any superseding agreement con-taining union-security provisions, except as authorized by theproviso to Section 8 (a) (3) of the Act.WE WILL NOT in any like or related manner restrain or coerceemployees of The Marley Company, its successorsor assigns, orof any other employer, in the exercise of the rights guaranteed inSection 7 of the Act, except to the extent that such rights may beaffected byan agreementpermitted by Section 8 (a) (3) of theAct.LOCAL 269, UNITEDBROTHERHOODOF CARPENTERSAND JOINERSOF AMERICA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)'(Title)UNITED BROTHERHOODOF CARPENTERS ANDJOINERS OF AMERICA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date of posting,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThese proceedings,brought under Section 10 (b) of the National Labor RelationsAct as amended(61 Stat.136), herein called the Act,and consolidated by orderof the General Counsel,'were heard in Danville,Illinois, onMay 3, 1955.A con-1The General Counsel of the National Labor Relations Board and his representative atthe hearing will be referred to, as the General Counsel , the National Labor RelationsBoard, as the Board ; The Marley Company, a corporation, as the Company ; Local 269,United Brotherhood of Carpenters and Joiners, A F. L., as the Local ; United Brother-hood of Carpenters and Joiners of America,A. F. L., as the Union;and Laurence Mooreand Kenneth Divan, individuals,as the Charging Parties. THE MARLEYCOMPANY125solidated complaint based on separate charges duly filed and served was issuedagainst the Respondents, Company, Local, and Union, on April 15, 1955.The complaint against the Company alleged in substance that in violation of Section8 (a) (1) and 8(a) (3) of the Act, (1) since September. 1942 it maintained andenforced an unlawful agreement between itself and the Union providing that itshall require membership in the Union as a condition of securing and retainingemployment for those employees performing work within the jurisdictional claimsof the Union; (2) on or about September 15, 1954, and continuing until the workon a project it undertook for Illinois Light and Power Company at Oakwood, Illi-nois, was completed, the Company maintained and enforced an unlawfulagreementor arrangement with the Local which required employees seeking to do carpentrywork for it at this project to obtain referral slips from the Local as a conditionprecedent to employment; and (3) on or about September 21, 1954, it failed andrefused to employ the Charging Parties, because of their failure to procure referralslips from the Local.The complaint against the Local alleged in substance, that in violation of Section8 (b) (1) (A)and 8(b) (2) of the Act, (1) on or about September 15, 1954, andcontinuing until the Company's work on theIllinoisLight and Power project wascompleted,itmaintainedand enforced an unlawful agreement or arrangement withthe Company which required employees seeking to do work for the Company atthis project to obtain a referral slip from the Local as a condition precedent to employ-ment;and (2), on or about September 20, 1954, it caused the Companyto refuseto employ the Charging Parties because of its refusal toissuereferral slips to them.The complaint against the Union alleged that in violation of Section 8 (b) (1)(A) and 8 (b) (2) of the Act it maintained and enforced since September 1, 1942,an unlawful agreement between itself and the Company providing that the Companyshall require membership in it as a condition of securing and retaining employmentfor those employees performing work within the Union's jurisdictional claims.The Company filed an answer in which it denied the commission of the unfairlabor practices alleged and averred that the Charging Parties inquired about employ-ment at the project in question but that at the time it had no work available for them.The Local and the Union filed separate answers in which they denied thecommis-sion of the unfair labor practices alleged.At the opening of the hearing the Company moved orally to dismiss the complaintfor the reasons that it failed to set forth any violation of the Act and was not sub-stantiated by the charges.On its face, the complaint alleges facts which, if foundto be true, constitute violations of the Act.Also there is a reasonablyclear relation-ship between the conduct set forth as the basis of the charge and the amendedcharge-which does not supplant the charge-and the allegations of the complaint.Accordingly I denied the motion to dismiss.A brief was received from the GeneralCounsel on May 31, 1955, and from the Company on June 1, 1955.Upon the entire record of the case, and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENT COMPANYThe Company is a corporation duly organized and existing under the laws of theState of Delaware,maintaining its general offices in KansasCity,Missouri, andfactories and warehouses in KansasCity,Louisville,Kentucky;Stockton,California;and Houston,Texas. It is engaged in the business of manufacturing and constructingcooling towers and dricoolers throughout the United States.During the course andconduct of its business in the year 1953, the Company rendered services valued inexcess of$13,500,000 of which amount,in excess of $12,150,000 was for servicesrendered by it outside the State of Missouri,and it purchased materials valuedin excess of $5,000,000,of which amount in excess of $1,000,000 was for materialsshipped to its KansasCity,Kansas, factory from and through other States of theUnited States than the State of Kansas.The Companyadmits that at all times material herein it is and has been engagedin commerce within the meaning of Section 2(6) and(7) of the Act, and I so find.Jonesboro Grain Drying Cooperative,110 NLRB 481H. THE RESPONDENT LABOR ORGANIZATIONS INVOLVEDThe Union and the Local are labor organizations which admit to membershipemployees of Respondent Company. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDIll.THE UNFAIR LABOR PRACTICESA. The agreement with the UnionOn September 1, 1942, the Union and the Company enteredinto a memorandumof agreement providing that the Company would "abide by the rules and regulationsestablished or agreed upon by the United Brotherhood of Carpenters and Joinersof America of the locality in which any work of our company is beingdone andemploy members of the United Brotherhood of Carpenters and Joiners."Theagreement is still in effect.B.The hiring arrangement with the LocalAbout August 31, 1954, General Luther Bowen, one of the Company's construc-tion superintendents, arrived at Oakwood, Illinois, near Danville, to assume super-vision of erecting cooler towers which the Company had contracted to constructfor the Illinois Light and Power Company. The work was completed on December2, 1954.Bowen brought to the job G. F. Henderson, hired as carpenter foremanon August 31 and R. C. Henderson, hired as a carpenter on the same date. Bothhad worked for the Company in other parts of the country and were experienced inits special type of operations.They were members of the Union and "checked inwith" Bert Hershberger, business agent for the Local 2 when they arrived at Danville.Bowen testified that: at the commencement of the Company's operations he dis-cussed the question of the Company's need of carpenters with Hershberger; BowentoldHershberger he would be calling upon him for carpenters; Hershberger toldBowen he could supply the latter with such men as he requested; whenever Bowenneeded men he telephoned Hershberger for carpenters and they were sent out; herequested no men by name; the carpenters sent out by Hershberger had a slip ofpaper identifying them as the men Bowen had ordered; he employed the servicesof the Union more or less as an employment agency-his experience has been thatthe men that come through the union hall are skilled-and he knows of no occasionthat Hershberger sent out nonunion men.Hershberger testified that: Bowen asked him about obtaining carpenters; hetold Bowen he would have some available; thereafter Bowen telephoned him atvarious times requesting carpenters, when Bowen called for men he sent him who-ever was available; to some men he sent to Bowen he gave a note; he believes thatthere were some men who went on Bowen's job who did not have identificationbut he cannot recall who they were; he has in some instances operated froma call list wherein the men who had been out of work the longest were sent outto work first, he does not deny that with respect to the Illinois Light and PowerCompany's project he sent men to the Company from a call list; and at varioustimes on that particular job he did operate from a call list.The first employee sent to the Company by Hershberger was Allan R. Estock,a member of the Local and its steward on the job, hired on August 31, 1954, thesame day as the Hendersons went to work.Thereafter Hershberger sent four persons,3 who I find were members of the Local,to the Company upon requests from Bowen who hired them on September 14 and15, 1954.Passing over, for a moment some of the events which took place during a periodof 6 days between September 15 and 21, 1954, when the Charging Parties intermit-tently discussed and attempted to discuss with Bowen and Hershberger the matterof securing employment by the Company and clearance for such employmentfrom the Union, Hershberger during this time sent 6 more persons,4 who I findwere members of the Local, to the Company upon requests from Bowen who hiredthem on September 17 and 20. Thereafter the Company and the Local continuedthe same pattern of requests, clearances, and hirings with respect to 9 5 out of the2 As his second witness, the General Counsel called Hershberger to the stand and re-quested permission to interrogate him under the provisions of Section 43 B ofthe Rules ofCivil Procedure.As Hershberger is obviously "a managing agent . . . of [an]associationwhich is an adverse party," I ruled, over the objections of Respondents, that the GeneralCounsel might interrogate him by leading questions and contradict and impeach him in allrespects as if he had been called by the adverse partyCf.N. L. R B. v.Garfunkel, et al,162 F 2d 256, 257.P. L Gaylen, D F Harper, C V Lutz, and Lloyd LongJ.P Wise, A. E Miller, D. It. Walker, G. G. Zick, K. A. Thornton,and Lester Ponder.M. R Henry, H E. Farrell, H. J. Walton, C. V. Poynter,M. E. Pearson,J.M. Thomason,Victor Harkness, W. E. Rickgauer,and J.D. O'Neal. THE MARLEYCOMPANY127entire number of 12 carpenters who entered the Company's employ between Septem-ber 24, 1954, and the date the Company's work was completed in December 1954.With respect to the 3 employees who were given work although perhaps not hiredpursuant to requests of, and referral by, the Local, I. C. Steele 6 was employed byBowen upon the recommendation of employee M. E. Pearson as a millwright,on October 11, 1954, and worked for the Company until November 16, 1954; C. M.McAndrews, a member of the Union, not a resident of the area, who had beenworking for the Company elsewhere under another superintendent who went onvacation was, by way of favor, employed by Bowen on November 1, 1954, andworked until the job was completed; and D. E. Pearson 7 was employed by Bowenupon the recommendation of M. E. Pearson on November 3, 1954, and workedfor the Company for 19 days. The record is silent as to whether Steele, McAn-drews, and D. E. Pearson "checked in with" Hershberger before they went towork with the Company as the Hendersons had done.C. The refusal to hire the Charging Parties1. IntroductionMoore and Divan had worked as carpenters for the George A. Fuller Companyat the Illinois Light and Power Company project a year or more before September1954,8 under Carpenter Superintendent James W. Cowdin who testified their abilityas carpenters was "the best."At one time Cowdin had as many as 40 carpentersworking under him but by September 1954 the Fuller Company's work was de-creasing and the number of carpenters had been reduced to 15 or 20 and at onetime went down to 7.About September 43, Cowdin told all his remaining car-penters, including Moore and Divan, that work was running short necessitating anearly partial layoff, that if some of them could find jobs elsewhere it would helphim avoid selecting individuals for layoff and make it easier for everybody if someof them could locate work with the result that he might not then have to lay offanyone.Cowdin suggested the Respondent Company, whose work was increasing,as a source of employment.He had talked to Bowen telling him he (Cowdin)had as carpenters "the cream of the crop" and stated that if Bowen could putany of them to work he would appreciate, it. Bowen replied that he was hiringallmen through the Local and said that when Cowdin laid off carpenters he wouldhire them through the Local.2.The applications for employmentShortly before noon on. Wednesday, September 15, Moore and Divan approachedBowen onthe Company's job site.Moore asked Bowen if he was going to hireany carpenters and Bowen replied that he was going to hire 4 on Friday, September17, and 2 more on Monday, September 20.When asked about job chances, Bowenstated he could use the men but that they would have to get a permit fromHershberger because he hired his men through the Local.Divan stated he andMoore were about to be laid off from the George A. Fuller job and asked Bowenif it would be satisfactory if they finished out the week for Fuller and report forthe two jobs opening on Monday the 20th.When Bowen replied that would beall right, Divan suggested that Bowen not call Hershberger for men to report onMonday stating that he and Moore would see Hershberger and procure permits.9Bowenagreed to this suggestion and arrangement.Bowen asked Moore and Divanfor theirnamesand apparently wrote the names in a book.When the two menasked what tools the job required, Bowen said that a couple of crescent wrenchesOn September 18, Divan and Moore each purchased twosuch wrenches.The recorddoes notdisclose whether or not Steele was a member of the Union or of theLocal.When questioned as to whether Steele was 6r was not a member of any labor or-ganization,Bowen replied, "I have no definite proof that he was "4 The record does not disclose whether or not D. E. Pearsonwas a member of the Unionor ofthe' Local.When asked if he knew if he was a member of any labor organization,eMoore testified that he worked continuously for Fuller from May of 1953 until Septem-ber of 1954.9 Both Divan and Moore were members in good standing of the Local at this time. How-ever,Divanwas subsequentlyexpelled 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDImmediately after their interview with Bowen, Divan and Moore reported toCowdin that Bowen had told them they could go to work for him on Monday the20th if theygot permissionfrom Hershberger and asked Cowdin to figure up theirtime in full on the night of Friday the 17th as they planned to go to work forthe Company on Monday the 20th. Cowdin complied with this request and themen were paid off in full at the close of work on the 17th.D. Thefailureand refusal of the Local to issue job clearances to theCharging PartiesOn the evening of September 15, the day of the employment interview withBowen, Divan telephoned Hershberger's residence.Upon being informed by Mrs.Hershberger that her husband was not at home, Divan left a message for him, whichshe said she would convey to Hershberger, that he and Moore were leaving theGeorge A. Fuller Company's job on the 17th, and were going to work for TheMarley Company on the 20th; that they needed a permit and he wanted to knowif it would be all right for them to go to work without a written permit.Divanagain telephoned the Hershberger residence the 2 following (Thursday and Friday)evenings but Hershberger was not at home either time.On the following day,Saturday,Divan went to Hershberger's home at noon and was informed thatHershberger was out of town.Again on the next day, Sunday, September 19,Divan went to Hershberger's house but there was nobody at home.Early the following morning, September 20, the day he and Moore expected togo to work for the Company, Divan reached Hershberger by telephone at his homeand told him that he and Moore were ready to go to work for The Marley Companyand asked him if they could get their permits or, in order to save time running intoDanville and back, go to the job without permits.Hershberger replied that theycould neither get permits nor go to work without them and that he had alreadysent two men to the Company in their place.When Divan protested that he andMoore had the job and were supposed to go to work for the Company thatmorning,Hershberger repeated that he had already sent two men in their places and saidthat he would see Divan later.Thereupon, Divan went with Moore to Hershberger's office at the union hallinDanville and Moore asked Hershberger how it came about that he and Divanhad not been sent out to the Company's job where they were supposed to go thatmorning.Hershberger replied that he was going to tell Moore something, thatMoore and Divan were not going around picking their own jobs.He reiteratedthat he had already sent two men to the Company in Divan's and Moore's placesWhen Moore informed him that Divan had told Mrs Hershberger that he andMoore were going to work for the Company and would like to get work permitsand that Mrs. Hershberger had said she would tell her husband, Hershbergerasserted that he did not care, that Moore and Divan were not going to work wherethey pleased but that he would send them out to jobs where he pleased.WhenMoore replied that one business agent had been fired for doing that, Hershbergerrejoined that Moore could tear down working conditions if he wanted to but thathe was rotating work and sending to jobs men who had been out of work thelongest."As Divan and Moore started to leave the office Hershberger said there might bejob openings in Decatur, Illinois," whenceWayne Kaiser, foreman for MillingerContracting Company, had telephoned that he needed carpenters.Hershbergerwrote Kaiser's name on a piece of paper, handed it to Moore and the interviewended."i0Although it is clear that Hershberger had sent Thornton and Ponder to the job thatvery morning, Hershberger's version of this conversation was that as near as he couldrecall it Divan and Moore ordered him to send them and told him he was going to sendthem to The Marley Company for work ; that was the first he knew about the Companyneeding them in particular that day ; he had no occasion to know that the Company calledfor them ; he could not force a man down a contractor's throat; and he could not sendmen to a company where an employer was not employing anybody.11Decatur is about 80 miles away from the Charging Parties' homes ; Fuller's and theCompany's work at the Illinois Light and Power project was 3 to 5 miles from theirresidences.12 The Charging Parties succeeded in getting jobs from Millinger on September 24, thesame day as two other members of the Local, Henry and Farrell, obtained work from theCompany through HershbergerThey worked on the job in Decaturfor 2 or 3 weeks untilthey were recalled by Geoi ge A. Fuller Company through the Local THE MARLEY COMPANY129E. The Company's refusals to employ the Charging Parties without job clearancesfrom the LocalUpon leaving Hershberger's office Divan and Moore, after consulting counsel,immediately proceeded to the Board's Regional Office in Chicago.Acting uponadvice received there, they returned to Danville and the following morning Tuesday,September 21, went to see Bowen at the Company's job site.Moore told Bowenthat he and Divan had been prepared to report for work the preceding day butthey had run into the obstacle of Hershberger's refusal to give them permission towork.Moore then asked Bowen if he would hire him and Divan without a permit.Bowen replied that he absolutely would not hire them, that the matter of their hirewas up to the Local; that Hershberger took care of hiring for him and that hecould not put them to work under any circumstances without a permit."F.Contentions-Conclusions1.The claim that the Union and the Company maintained and enforced anunlawful hiring agreementIt is the General Counsel's contention that Respondent Union, i. e., UnitedBrotherhood of Carpenters and Joiners of America, A. F. L., was responsible fora discriminatory hiring arrangement.The only allegation that the Union com-mitted unfair labor practices is that it maintained and enforced an agreementproviding that the Company, "shall require membership in the Respondent Inter-national(the Union)as a condition of securing and retaining employment."The General Counsel relies upon two aspects of the 1942 contract to establish hiscontention that the Union and the Company have acted in an allegedly unlawfulof the Local; and (2) the agreement therein that the Company shall employmembers of the Union.Turning first to the second phase, it is my opinion that the agreement to employmembers of the Union is not violative of the Act. Insofar as the Charging Partiesare concerned, they were members of the Union's Local and it is obvious that theycould not have been denied employment because of nonmembership.Althoughitwas shown to my satisfaction that 23 of the total number of 25 employees whowere hired by the Company between August 31 and November 3, 1954, were mem-bers of the Union or of the Local, it was not proven, and I cannot infer, althoughone may suspect, that 2 of them 14 who were hired were members of either.The phrase to "employ members of the United Brotherhod of Carpenters andJoiners" does not bind the Company to hire union members exclusively.Althoughthis record definitely establishes the fact thatmostof the carpenters the Companyhired were members of the Union or of the Local, it does not conclusively appearthat all hired were such members. Since the 1942 contract does not require thatonly members of the Union shall be employed, the clause in question appears to belawful onits face.InEichleay Corp. v. N. L. R. B.,206 F. 2d 799 (C. A. 3), thecourt held that the factor in a contract with respect to hiring which makes it anunfair labor practice in violation of the Act is the agreement to hire "only" unionmembers referred to the employer.Thus, the court said (803) :We agree with Eichleay that "The factor in a hiring-hall arrangement whichmakes the device an unfair labor practice is the agreement to hireonlyunionmembers referred to the employer."Del E. Webb Construction Co. V.N. L. R. B.,8 Cir., 1952, 196 F. 2d 841, 845.So far as the Union, as distinguished from the Local, is concerned the record doesnot establish the maintenance of any understanding that only its members shall beemployed.15Moreover, the real dispute in this case arose not from the maintenance,and enforcement of the "employing members clause" contained in the contract withthe Union-which contract according to Hershberger he was unaware of and whichclause according to Bowen was never under consideration during their dealings-but, as alleged in the portion of complaint dealing with the Local, from an arrange-11Questioned as to whether he told the Charging Parties he would absolutely not putthem to work without a referral slip, Bowen obliquely replied "It has been customaryto hire men through the Union and it is a customary thing to get an identification slipof some kind "14 Steele and D E. PearsonSee footnotes 6 and7, supra.15American Pipe and Steel Corporation,93 NLRB 54, 55423784-57-vol. 117-10 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDment between the Local and the Companyrequiringthe obtaining of referral slipsfrom the Local as a conditionprecedent to employment.Reverting now to the contractagreementthat the Company shall abide by therulesof the Local, the General Counselsubmitsthat by virtue of this agreementbeing enforced in conjunction with article 5 of the Local's Working Rules provid-ing that "allmenemployed (to do any cabinet work, bench work, assembly work,lay out work, machine work, saw filing, knifegrinding)shall be members of theLocal," as well as in connection with certain of the Local's bylaws andone sectionof the Union's constitution, a closed shop resulted.The emphasized bylaws concernapprentices holding permits from the Local, foremen beingunionmembers, mem-bers not working for contractors employingnonunioncarpenters, the having of atleast 1 union member on jobslasting4 or more hours and installing fixtures bearingthe union label: the cited section of the constitution proscribes the use of theunion label where other than members of the Union are employed.None of thesefive bylaws nor the provision in the constitution warrant, much less require, a find-ing that membership in the Union isasine qua nonof employment by the Company.Itwas the General Counsel's burden to prove by a fair preponderance of the sub-stantial evidence that an agreement expressed in the words of the crucial article 5that "all men employed ... shall be members," was maintained and enforced.As has been pointed out, it was not shown that all men employed by the Companyat the Illinois Light and Power Company project were members of the Union.In the face of Hershberger's undenied testimony that he was unfamiliar with the1942 contract, that he and Bowen never discussed the bylaws and Working Rulesof the Local and that he never gave Bowen a copy of them, it can scarcely be foundthat the General Counsel has sustained the burden of proving by the weight of sub-stantialevidence that on the basis of the maintenance and enforcement of anagreementderiving from the correlation between the two documents, none butmembers of the Union were employed.There is on the other hand, (as will bepointed out later in the ensuing subsection of this report) substantial evidence thatthe actual reason applicants failed to procure jobs was because of a cause quite apartfrom the maintenance and enforcement by the Union and the Company of any rulerequiring union membership. In the absence of any evidence that Hershberger andBowen deprived anyone of the opportunity to work for the Company because ofnonmembership in the Union and the lack of proof that any action on their partstemmed from any prior agreement between the Union and the Company, I amunable to find under the facts of this case that the Union and the Company be-tween each other have, as alleged,maintainedand enforced an unlawfulagreementsince1942.Cf.Mohawk Valley and VicinityDistrictCouncil, etc. (Grow Con-structionCo., Inc.)109 NLRB 522.2.The claim that the Company and the Local maintained and enforced an unlawfulhiring agreement or arrangementAs appearsin sectionIII,B, above, when Bowen arrived in Danville late inAugust 1954, he told Hershberger he would call upon him for carpenters and Hersh-berger said he would supply them; thereafter Hershberger selected from a call list,identified, and sent carpenters to Bowen as the latter requested them; Bowen usedthe Local as a hiring hall and employed at least 20 out of a total of 25 carpentersprocured through Hershberger and 2 of the remaining 5 "checked in" with Hersh-berger; Bowen told Cowdin he hired all men through the Local and when Cowdinlaid off carpenters he would hire them through the Local; Bowen told the ChargingParties on September 15 that he could use their services but they would have to geta permit from Hershberger because he hired carpenters through the Local: Hersh-berger told the Charging Parties on September 20 that, they could not get permitsnor go to work without them, they were not picking their own jobs, were not going towork where they pleased, he would send them to jobs where he pleased, and he wasrotatingwork by sending to jobs men who had been out of work the longest; andBowen told the Charging Parties on September 21, that he absolutely would nothire them and could not hire them without permits from the Local, the matter oftheir hire was up to the Local and Hershberger took care of hiring for him.It is apparent from the above facts that Respondent Local through its businessagent,entered into and maintained and enforced an unlawful oral agreement orarrangement with Respondent Company, requiring as a condition precedent toemployment referral or clearance of job applicants by the Local.16Accordingly I conclude that by this unlawful agreement and the practice pursuantthereto, Respondent Local violated Section 8 (b) (2) and (1) of the Act and that16 109NLRB 522,supra. THE MARLEYCOMPANY131by its adoption of such agreement and participation in such practice RespondentCompany violated Section 8(a) (3) of the Act.The fact,if it be a fact,that 3 17 out of 25 employees may have procured jobs indisregard of the practice of first having either procured clearance or referral slipsfrom Hershberger,thus disclosing that possibily the unlawful arrangement was notuniversally adhered to during the 3 months while the Company's operations in Oak-wood were in progress,proves no more than that the agreement may have beenhonored more in the observance than in the breach.3.The claim that the Company unlawfully refused to employ theCharging PartiesAs appears above, in section III, C and E,Bowen told Cowdin that whenthe latter laid off employees he would hire them through the Local,that he toldthe Charging Parties he could use them but they would have to get a permit fromHershberger because he hired through the Local and that it would be all right ifthey finished out their jobs with Fuller and reported to him for work September 20.On the strength of Bowen's statement,the Charging Parties purchased tools neededfor the Company's work,thus indicating their belief that Bowen was going to put themto work.When on September 21, they reported to Bowen, who had hired two em-ployees endorsed by Hershberger in their stead,that Hershberger had refused thempermission to work for the Company,Bowen stated that he could not put them towork under any circumstances in the absence of such permission.It is well settled that it is unlawful for an employer, as between two union members,to hire one because he alone is sponsored by a union.18It is clear to me that Bowen was prepared to hire Mooreand Divan on September20 and would have hired them had it not been for the fact that Hershberger refusedto clear them but approved two others instead.So far as the record shows, Bowenknew nothing about the qualifications of the two men(Thornton and Ponder) 19 whowere dispatched to him,but accepted them although he had informed Moore andDivan-with respect to whom Cowdin who testified they were"the best,"had toldhim his carpenters were the cream of the crop-they might report to work.Werenot these circumstances sufficient to render inescapable the conclusion that Bowenhired Hershberger'snominees rather than the Charging Parties solely because theformer two were sponsored by the Local and the latter two were not, all doubt con-cerning the discriminatory nature of the refusal to hire are dispelled by Bowen'sstatement that under no circumstances would he or could he hire the Charging Partieswithout Hershberger's approval.The Company(and apparently the Local as well)contend that the Company hadno work available for Moore and Divan when they applied,for the second time,afterThornton and Ponder had been designated and hired.The fallacy under-lying this contention is twofold:(1) Theywould have been hired on September 20to fill the two jobs which Bowen had previously told them were available had it notbeen for Hershberger's conduct in referring two other employees in their stead and(2) in any case, the discrimination against them did not depend on the availabilityof jobs since upon the communication to them of the existence of the discriminatoryhiring policy, any further job application,as was proved by their rejection on Sep-tember 21,would have been futile.In summary then, I find that by refusing to hire Moore nad Divan because theylacked the endorsement of the Local,the Company discriminated against them inviolation of Section 8 (a) (3) and (1) of the Act,and that encouragement of unionmembership was a natural and foreseeable result of such conduct.Turner Con-struction Company,110 NLRB 1860.4.The claim that the Local unlawfully caused the Company to refuse to employthe Charging PartiesAs abundantly appears in section III,D, and elsewhere above, the Local's refusalto give clearances to Moore and Divan was based on Hershberger's assertion to them"It is worthy of note that 2 of these 3 men were the last to be employed, that only 2others were hired later than the third and that the 3 worked for the Company for anaverage of less than 22 working days each18Cf RadzoOnlcers'Union v. N. L. R. B , 347 U. S17,where as here the employerdecided not to hire a union member after the union refused to approve him19 It is worthy of note that these men were "terminated" in September after 8 days and2 other men were hired the next day while all but 1 of the remaining 23 carpenters re-mained in the Company's employ through various dates subsequent to the middle ofNovember until shortly before, or until the date of, the job's completion. 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he selected for jobs, members who had been unemployed the longest.Thetestimony of the Charging Parties in this regard was consistent with Hershberger'sown testimony that he has in some instances operated from a call list wherein themen who had been out of work the longest were sent out to work first, that hedoes deny that with respect to the Company's project he sent men to the job from a calllist and that at various times on that particular job he did operate from a call list.In theRadio Officerscase(footnote 18,supra)the basic facts were quite similarto those in the instant case.There, as here, the employer declined to hire a unionmember whom the union had refused to approve.There, as here,the Union's refusalwas based on the theory that others were higher on the call list than were the referralseekers.In finding inRadioOfficersthat the Union had caused the employer todiscriminate in violation of Section 8 (a) (3) (and had thereby violated Section 8(b) (2) of the Act)the Board majority said in part:". . .discrimination aimed atcompelling obedience to union rules(in this case the job rotation principle) en-courages membership in a labor organization no less than discrimination designedto combat dual unionism."In affirming the Board, the Supreme Court found that the purpose of the Unionin causing the discrimination by the employer was "to encourage members to per-form obligations or supposed obligations of membership"and that encouragement ofunion membership is a "natural and foreseeable consequence of any employer dis-crimination at the request of a union."ThusinRadioOfficers,the refusal of theunion to grant clearance to the complainant was deemed sufficient to establish aviolation of Section 8 (b) (2). In the instant case although Bowen had told Mooreand Divan he would hire them if Hershberger granted them job clearances,the latterrefused to refer them and endorsed two others whom the Company promptly hired.As has been stated,but for this action by the Local the Company would have hiredthe Charging Parties. It follows that the Company's failure to employ them wasthe intended and foreseeable result of the Local's action.Under these circumstances and all the pertinent facts, I find, in conclusion, thatthe Local attempted to cause and did cause the Company to cast aside Moore andDivan in favor of its own nominees,thereby violating Section 8 (b) (2) and 8 (b)(1) (A) of the Act.Upon the basis of the above findings of fact, and upon the entire record in the case,I make the following:CONCLUSIONS OF LAW1.Respondent Union and Respondent Local are labor organizations within themeaning of Section2 (5) of the Act.2.Respondent The Marley Company has engaged in unfair labor practices withinthe meaning of Section 8 (a) (1) and(3) of the Act.3.RespondentLocal 269,United Brotherhood of Carpenters and Joiners,A. F. L.,has engaged in unfair labor practices within the meaning of Section 8 (b) (2) and8 (b) (1) (A) of the Act.4.Respondent United Brotherhood of Carpenters and Joiners of America,A. F. L ,has not engaged in unfair labor practices as alleged within the meaning of Section8 (b) (2) and 8 (b) (1) (A)of the Act.The aforesaid unfairlaborpractices having occurred in connection with theoperations of the business of Respondent,The MarleyCompany as set forth insection I,above, have a close, intimate,and substantial relation to trade, traffic, andcommerce among the several States, and substantially affect commerce within themeaning of Section 2 (6) and(7) of the Act.THE REMEDYHaving found that the Respondents,Company and Local,engaged in certain unfairlabor practices, I shall recommend that they cease and desist therefrom and that theytake certain affirmative action designed to effectuate the policies of the Act,as morefully defined in the section below.I shall recommend,among other things, that the Respondents,Company and Local,jointly and severally make the Charging Parties whole for any loss of pay they mayhave suffered by reason of the discrimination against them by payment to each ofthem of a sum of money equal to that which each normally would have earnedduring the period from September 20, 1954, until the date each normally wouldhave been laid off by the Company in the absence of unfair labor practices, less hisnet earnings during such period.Back pay shall be computed in accordance withthe formula established in F.W. Woolworth Company,90 NLRB 289.[Recommendations omitted from publication.]